Case 2:20-cr-00190-RGK Document 11 Filed 04/30/20 Page 1 of 4 Page ID #:71




 1 KENDALL BRILL & KELLY LLP
   Robert E. Dugdale (167258)
 2  rdugdale@kbkfirm.com
   10100 Santa Monica Blvd., Suite 1725
 3 Los Angeles, California 90067
   Telephone: 310.556.2700
 4 Facsimile: 310.556.2705
 5 Attorneys for Defendant Edgar Sargsyan
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 UNITED STATES OF AMERICA,                  Case No. CR No. 20-190-RGK
12             Plaintiff,                     DEFENDANT EDGAR
                                              SARGSYAN’S NOTICE OF
13       v.                                   RELATED CASES
14 EDGAR SARGSYAN,                            Related Cases:
15             Defendant.                     Case No. CR No. 17-229(A)-CAS
                                              Case No. CR No. 20-193-AB
16
                                              Judge: Honorable R. Gary Klausner
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Case No. CR No. 20-190-RGK
                  DEFENDANT EDGAR SARGSYAN’S NOTICE OF RELATED CASES
Case 2:20-cr-00190-RGK Document 11 Filed 04/30/20 Page 2 of 4 Page ID #:72




 1         Local Criminal Rule 7-4 provides:
 2         It shall be the responsibility of the parties to promptly file a Notice of Related
 3 Cases whenever a criminal case previously filed and one or more information or
 4 indictments later filed:
 5         (a)   arise out of the same conspiracy, common scheme, transaction, series
 6 of transactions or events; or
 7         (b)   involve one or more defendants in common, and would entail
 8 substantial duplication of labor in pretrial, trial or sentencing proceedings if heard
 9 by different judges.
10         Pursuant to Local Criminal Rule 7-4, Defendant Edgar Sargsyan (“Sargsyan”)
11 provides this notice of related cases in the Central District of California. The
12 following cases arise from the same or closely-related transactions or events as the
13 instant case presently before this Court, call for the determination of the same or
14 substantially related or similar questions of law and fact, and would entail
15 substantial duplication of labor if heard by different judges:
16         United States v. Felix Cisneros, Jr., CR No. 17-229(A)-CAS (the Cisneros
17 case); and
18         United States v. Babak Broumand, CR No. 20-193-AB (the Broumand case).
19         The United States filed the instant case against Sargsyan alleging, in part, that
20 within a time period spanning September 2015 and January 2017, Sargsyan paid
21 bribes to a Special Agent with the Department of Homeland Security, Homeland
22 Security Investigations (“HSI”). (Exhibit A (Information in Case No. CR 20-190-
23 RGK) at p. 7 (Count Three), charging Sargsyan with giving and offering bribes to an
24 HSI Special Agent.) As detailed in Sargsyan’s plea agreement with the government,
25 those bribes took place in the form of, among other payments, over $25,000 in
26 payments that Sargsyan made to pay credit card bills incurred by the HSI Special
27 Agent who received these bribes from Sargsyan. (Exhibit B (Sargsyan Plea
28 Agreement) at pp. 9-10).

                                           2                    Case No. CR No. 20-190-RGK
                    DEFENDANT EDGAR SARGSYAN’S NOTICE OF RELATED CASES
Case 2:20-cr-00190-RGK Document 11 Filed 04/30/20 Page 3 of 4 Page ID #:73




 1         The HSI Special Agent who Sargsyan has been charged with bribing is Felix
 2 Cisneros. In the Cisneros case, Cisneros was charged with receiving bribes in
 3 connection with the performance of his duties as an HSI Special Agent, and he was
 4 specifically charged with lying about his corrupt relationship with Sargsyan. In
 5 particular, in Count Seven of the First Superseding Indictment filed by the
 6 government in the Cisneros case, the government charged Cisneros with falsely
 7 claiming that he was unaware that Sargsyan was engaged in unusual activity when
 8 Sargsyan had, in fact, paid “over $25,000 towards amounts due on defendant
 9 Cisneros’s personal credit cards,” the very bribes paid to Cisneros in the instant
10 case.1 After a four day jury trial that concluded on April 23, 2018, in which the
11 government presented evidence of the purported lies Cisneros told to the FBI about
12 the bribes paid by Sargsyan at issue in the instant case, Cisneros was acquitted of the
13 conduct alleged in Count Seven of the First Superseding Indictment he faced. The
14 fact a court has previously heard evidence presented in a trial that directly relates to
15 transactions at issue in the instant case makes the designation of the instant case and
16 the Cisneros case as related cases even more appropriate. There are not only
17 transactions and events that are common to both of these cases; there would also be
18 a needless duplication of efforts if this case is not deemed a related case to a case
19 involving issues with which another court is already familiar. See L. Crim. R. 7-4
20 (providing that cases are deemed related cases if they arise out of a common
21
22         1
                   In the First Superseding Indictment filed in the Cisneros case, the
23   individual who paid over $25,000 toward amounts due on Cisneros’s personal credit
24   cards is identified as “Individual B.” (Exhibit C (the First Superseding Indictment
     in the Cisneros case) at p. 15 (Count Seven)). However, in the trial memorandum
25   filed by the government in the Cisneros case, the government disclosed that
26   Sargsyan is the person identified as “Individual B” in the First Superseding
     Indictment and that Cisneros had lied about his corrupt relationship with Sargsyan
27   when questioned by the Federal Bureau of Investigations about that relationship.
28   (Exhibit D (Government’s Trial Memorandum in the Cisneros case) at pp. 4-6).

                                           3                    Case No. CR No. 20-190-RGK
                    DEFENDANT EDGAR SARGSYAN’S NOTICE OF RELATED CASES
Case 2:20-cr-00190-RGK Document 11 Filed 04/30/20 Page 4 of 4 Page ID #:74




 1 “transaction, series of transactions or events” or if they would “entail substantial
 2 duplication of labor in pretrial, trial or sentencing proceedings if heard by different
 3 judges”).
 4         Since the facts giving rise to the allegation that Sargsyan bribed HSI Special
 5 Agent Cisneros overlap in both the instant case and the Cisneros case and another
 6 judge in this district is already familiar with those facts, the instant case qualifies for
 7 transfer as a related case.2
 8
 9 DATED: April 30, 2020                  KENDALL BRILL & KELLY LLP
10
11
                                          By:         /s/ Robert E. Dugdale
12
                                                Robert E. Dugdale
13                                              Attorneys for Defendant Edgar Sargsyan
14
15
16
17
18
19
20
21
22
23
24
           2
25               In a lesser but similar vein, the Broumand case is also related to the
   instant case. In the Broumand case, Broumand has been charged in a single count
26 Information with receiving bribes while serving as an agent with the Federal Bureau
27 of Investigation. In the instant case, Sargsyan has been charged in Count Two of the
   Information in which he has been charged with paying those bribes to Broumand.
28 (Exhibit A at p. 6.)

                                            4                    Case No. CR No. 20-190-RGK
                     DEFENDANT EDGAR SARGSYAN’S NOTICE OF RELATED CASES
